 1    McGREGOR W. SCOTT
      United States Attorney
 2    ANDRE M. ESPINOZA
      KEVIN C. KHASIGIAN
 3    Assistant U.S. Attorney
      501 I Street, Suite 10-100
 4    Sacramento, CA 95814
      Telephone: (916) 554-2700
 5
      Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:19-CV-00247-JAM-DB
12                  Plaintiff,
                                                          UNITED STATES’ REQUEST TO
13          v.                                            EXTEND THE DEADLINE TO
                                                          SUBMIT A JOINT STATUS REPORT
14   REAL PROPERTY LOCATED AT 725 MAIN                    FROM APRIL 12, 2019 TO JUNE 12,
     STREET, MARTINEZ, CALIFORNIA,                        2019
15   CONTRA COSTA COUNTY, APN: 373-192-
     007-4, INCLUDING ALL APPURTENANCES
16   AND IMPROVEMENTS THERETO, et al.,
17                  Defendants.
18          The United States submits the following Request to Extend the Deadline to file a Joint Status

19 Report from April 12, 2019 to June 12, 2019. To date, no party has entered the case to file a claim

20 against any of the defendant assets. However, counsel for at least two potential claimants have

21 contacted the government to request an extension of time enter the case. The government agreed to each

22 counsel’s request. Accordingly, this request for more time to file a joint status report will allow those

23 potential claimants to review the forfeiture filings and, potentially, file a claim to the defendant assets.

24                                                  Introduction

25          On February 8, 2019, the United States filed a civil forfeiture complaint in rem against twenty-

26 five real properties (“defendant properties”) connected to fraud and money laundering crimes in the

27 Eastern District of California and other areas. All known potential claimants to the defendant properties

28 were served in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the
                                                    1
                                                                     United States’ Request to Extend the Deadline
                                                                     to Submit a Joint Status Report
 1 applicable statutory authority. Furthermore, public notice on the official internet government forfeiture

 2 site, www.forfeiture.gov, began on February 26, 2019, and ran for thirty consecutive days, as required

 3 by Rule G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

 4 Actions. See ECF No. 4. A Declaration of Publication was filed on April 11, 2019, which set forth,

 5 among other items, that publication on the government’s forfeiture website was complete on March 27,

 6 2019. See ECF No. 36.

 7                                                 Good Cause

 8          The United States has provided notice to all potential claimants pursuant to law. Specifically,

 9 the defendant properties are collectively owned by five California LLCs, Dora Dog Properties, LLC,

10 Dog Blue Properties, LLC, Brandy Boy Properties, LLC, 140 Mason Circle, LLC, and Park Road, LLC.

11 The government served copies of the complaint documents on the above LLCs through their registered

12 agent for service of process, as listed on the California Secretary of State’s website. Further, the

13 government served copies of the complaint on,the principals of each respective LLC, referred to as

14 Individual 1 and Individual 2 in the forfeiture filings. Lastly, the government has provided notice of this

15 action to the lienholders who are identified on chain-of-title documents and may have a security interest

16 in the defendant properties.

17          Under the Forfeiture Rules, Individual 1 and Individual 2 had until March 18, 2019 to file a

18 claim and enter the case. In early March 2019, counsel for Individual 1 and counsel for Individual 2

19 contacted the government to each request an extension of time to file a claim until May 1, 2019, citing

20 the need for additional time to discuss the case with their clients and review the materials filed by the

21 government in support of its complaint. Counsel for the government agreed to the request, therefore

22 Individual 1 and Individual 2 currently have until May 1, 2019 to file a claim to the defendant

23 properties.

24          Similarly, the government has spoken to a lawyer for a bank who has a security interest in one of

25 the defendant properties. According to counsel, that property is in default and the bank is reviewing

26 potential options concerning its security interest. The government has also agreed to extend the bank’s

27 deadline to enter the case to May 1, 2019 and is working with the lender concerning this issue.

28          To allow the above individuals and entities sufficient time to file a claim, the government seeks
                                                         2
                                                                   United States’ Request to Extend the Deadline
                                                                   to Submit a Joint Status Report
 1 to continue the deadline to file a Joint Status Report to June 12, 2019 (or to another date the Court

 2 deems appropriate).

 3            Accordingly, there is good cause to extend the deadline to file a joint status report in this case

 4 from April 12, 2019 to June 12, 2019, or to a date the Court deems appropriate.

 5 Dated:      4/11/2019                                     McGREGOR W. SCOTT
                                                             United States Attorney
 6

 7
                                                             /s/ Kevin C. Khasigian
 8                                                           ANDRE M. ESPINOZA
                                                             KEVIN C. KHASIGIAN
 9                                                           Assistant U.S. Attorney

10

11
                                                        ORDER
12
              Pursuant to the United States’ request and good cause appearing, the Court makes the following
13
     order:
14
              The deadline to file a Joint Status Report currently due on April 12, 2019 is extended to June 12,
15
     2019.
16
              IT IS SO ORDERED.
17

18
     Dated: April 12, 2019                                   /s/ John A. Mendez____________
19                                                           JOHN A. MENDEZ
                                                             United States District Court Judge
20

21

22

23

24

25

26

27

28
                                                            3
                                                                      United States’ Request to Extend the Deadline
                                                                      to Submit a Joint Status Report
